                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     JEROME LEMEAL WILLIAMS,                             Case No. 18-cv-06921-BLF
                                  10                    Plaintiff,
                                                                                             ORDER SCREENING COMPLAINT
                                  11              v.                                         UNDER 28 U.S.C. § 1915; DISMISSING
                                                                                             COMPLAINT WITH LEAVE TO
                                  12     WENDY DUFFY, et al.,                                AMEND; AND DENYING MOTION
Northern District of California
 United States District Court




                                                                                             FOR TEMPORARY RESTRAINING
                                  13                    Defendants.                          ORDER AND FOR ORDER TO SHOW
                                                                                             CAUSE RE: PRELIMINARY
                                  14                                                         INJUNCTION
                                  15                                                         [Re: ECF 1, 9]
                                  16

                                  17          Plaintiff Jerome Lemeal Williams, proceeding pro se, seeks an award of damages in the
                                  18   amount of ten billion dollars for alleged violations of his civil rights by multiple state superior
                                  19   courts and police departments, a public defender’s office, a church, a hospital, individual superior
                                  20   court judges, and others. See Compl., ECF 1; Pl.’s Decl., ECF 2. On December 21, 2018, the
                                  21   Court granted Plaintiff’s application to proceed in forma pauperis based upon Plaintiff’s showing
                                  22   that he cannot pay the filing fees necessary to pursue the action. See Order Granting IFP
                                  23   Application, ECF 8. The Court indicated that it would conduct the initial screening of Plaintiff’s
                                  24   complaint required by 28 U.S.C. § 1915 as soon as was practicable. See id. The Court has
                                  25   conducted the initial screening, and for the reasons discussed below Plaintiff’s complaint is
                                  26   DISMISSED WITH LEAVE TO AMEND.
                                  27          On December 31, 2018, Plaintiff filed a “Notice and Motion for Emergency TRO, Order to
                                  28   Show Cause Re: Preliminary Injunction, Amend Claim and Declaration.” See ECF 9. On January
                                   1   1, 2018, Plaintiff filed a second document titled “Notice and Motion for Emergency TRO, Order

                                   2   to Show Cause Re: Preliminary Injunction, Amend Claim and Declaration.” See ECF 10. For the

                                   3   reasons discussed below, Plaintiff’s motion for a temporary restraining order (“TRO”), and for an

                                   4   Order to Show Cause Re: Preliminary Injunction, is DENIED. To the extent that Plaintiff seeks to

                                   5   amend his claims, leave to amend is granted in connection with the dismissal of the complaint.

                                   6    I.    SCREENING OF COMPLAINT UNDER 28 U.S.C. § 1915

                                   7          A.      Legal Standard

                                   8          A complaint filed by any person proceeding in forma pauperis pursuant to 28 U.S.C. §

                                   9   1915(a) is subject to mandatory and sua sponte review by the Court. See 28 U.S.C. § 1915(e)(2).

                                  10   The Court must dismiss the complaint if it is frivolous or malicious; fails to state a claim on which

                                  11   relief may be granted; or seeks monetary relief against a defendant who is immune from such

                                  12   relief. See 28 U.S.C. § 1915(e)(2)(B). In this context, a complaint “is frivolous where it lacks an
Northern District of California
 United States District Court




                                  13   arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A

                                  14   complaint fails to state a claim unless it “contain[s] sufficient factual matter, accepted as true, to

                                  15   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  16   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

                                  17   when it “allows the court to draw the reasonable inference that the defendant is liable for the

                                  18   misconduct alleged.” Id.

                                  19          B.      Discussion

                                  20          Plaintiff’s complaint is subject to dismissal under these standards. Plaintiff’s complaint,

                                  21   and accompanying declaration, are difficult to understand. See Compl., ECF 1; Pl.’s Decl., ECF 2.

                                  22   Neither document contains labeled claims, and the allegations set forth in the documents are

                                  23   disjointed and hard to follow. Plaintiff’s claims appear to be based in part on his conviction for

                                  24   rape, which Plaintiff alleges was unjust because the public defender’s office refused to represent

                                  25   him, the alleged victims lied, and the rape kits came back negative. Pl.’s Decl. at 4, ECF 2. He

                                  26   sues Judge Wendy Duffy, who presided over Plaintiff’s rape trial, as well as the public defender’s

                                  27   office. Id.

                                  28          Other claims appear to be based on the conduct of Child Protective Services, which
                                                                                          2
                                   1   allegedly removed Plaintiff’s children from his custody and performed a rape examination on his

                                   2   oldest daughter without parental consent. Pl.’s Decl. at 6, ECF 2. Plaintiff also refers to the

                                   3   mental illness and disappearance of Clara L. Quarels, who appears to be the mother of at least one

                                   4   of Plaintiff’s children. Pl.’s Decl. at 2-3, ECF 2. Plaintiff also lists jobs from which he was fired,

                                   5   and he describes the over-medication of his grandfather. Pl.’s Decl. at 6, ECF 2.

                                   6          These allegations do not set forth any coherent claims. Accordingly, the complaint is

                                   7   subject to dismissal under Rule 12(b)(6). Moreover, to the extent that Plaintiff sues Judge Duffy

                                   8   for the manner in which she conducted Plaintiff’s rape trial, Judge Duffy is immune from suit. “A

                                   9   judge enjoys total immunity from suit for her actions except in two instances: when the judge's

                                  10   actions are nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity, or when the

                                  11   judge’s actions, though judicial in nature, are taken in the complete absence of all jurisdiction.”

                                  12   Wright-Bolton v. Andress-Tobiasson, 696 F. App’x 258, 259 (9th Cir. 2017) (internal quotation
Northern District of California
 United States District Court




                                  13   marks, citations, and alterations omitted).

                                  14          Plaintiff’s complaint is DISMISSED WITH LEAVE TO AMEND.

                                  15          If Plaintiff chooses to amend, he should identify each claim and set forth facts supporting

                                  16   that claim in as clear a manner as possible. To the extent Plaintiff is seeking to assert civil rights

                                  17   violations under 42 U.S.C. § 1983, he “must allege two essential elements: (1) that a right secured

                                  18   by the Constitution or laws of the United States was violated, and (2) that the alleged violation

                                  19   was committed by a person acting under the color of State law.” Long v. Cty. of Los Angeles, 442

                                  20   F.3d 1178, 1185 (9th Cir. 2006). The Court is unable to discern any other possible federal or state

                                  21   law claims Plaintiff may be attempting to raise.

                                  22    II.   MOTION FOR TRO AND FOR ORDER TO SHOW CAUSE RE:

                                  23          PRELIMINARY INJUNCTION

                                  24          A.      Legal Standard

                                  25          The standard for issuing a temporary restraining order is identical to the standard for

                                  26   issuing a preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d

                                  27   832, 839 n.7 (9th Cir. 2001). The plaintiff “must establish that he is likely to succeed on the

                                  28   merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the
                                                                                          3
                                   1   balance of equities tips in his favor, and that an injunction is in the public interest. Winter v. Nat.

                                   2   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “[I]f a plaintiff can only show that there are serious

                                   3   questions going to the merits – a lesser showing than likelihood of success on the merits – then a

                                   4   preliminary injunction may still issue if the balance of hardships tips sharply in the plaintiff’s

                                   5   favor, and the other two Winter factors are satisfied.” Friends of the Wild Swan v. Weber, 767

                                   6   F.3d 936, 942 (9th Cir. 2014) (internal quotation marks and citations omitted).

                                   7          B.      Discussion

                                   8          Plaintiff seeks a TRO, and an Order to Show Cause Re: Preliminary Injunction, to obtain

                                   9   the following relief:

                                  10          1. File emergency restraining order against Monterey County (Local Government)

                                  11          in order to stop any and all excessive legalities against my children, their mothers

                                  12          and myself.
Northern District of California
 United States District Court




                                  13          2. Ask for the court to grant me access to all my personal, medical, legal documents

                                  14          pertaining to claim filed against Monterey County and its Local Government.

                                  15          3. Request postponement of eviction of Melissa Menchaca the mother of my

                                  16          daughter, for it has been done in retaliation for being the only person in the world

                                  17          trying to help me first with my Wrongful Conviction and also in 2017 while my

                                  18          three young children and their mother were being denied their civil and human

                                  19          rights from the County of Monterey and Every county and state department

                                  20          designed for the safety of children, woman and disabled adults.

                                  21          4. Ask for CPS to release records of any and all complete reports regarding my

                                  22          children, including DW (18), AW(11), RW(8), JW(8), AMW(7).

                                  23   Notice of Motion and Motion for Emergency TRO at 6, ECF 9.

                                  24          In light of the Court’s determination that Plaintiff’s complaint fails to state a claim, he

                                  25   cannot establish that he is likely to succeed or that there are serious questions going to the merits

                                  26   of his claims. Having reached this conclusion, the Court need not reach the remainder of the

                                  27   Winter factors. See Pimentel v. Dreyfus, 670 F.3d 1096, 1111 (9th Cir. 2012) (“[A]t an irreducible

                                  28   minimum the moving party must demonstrate a fair chance of success on the merits, or questions
                                                                                          4
                                   1   serious enough to require litigation.” (internal quotation marks and citation omitted)).

                                   2           Plaintiff’s motion for a TRO is DENIED. Plaintiff’s motion for an Order to Show Cause

                                   3   Re: Preliminary Injunction, which is based on the identical grounds as the motion for TRO,

                                   4   likewise is DENIED.

                                   5    III.   ORDER

                                   6           (1)    Plaintiff’s complaint is DISMISSED WITH LEAVE TO AMEND.

                                   7           (2)    Any amended pleading shall be filed on or before January 24, 2019. Leave to

                                   8                  amend is limited to the claims and parties alleged in the original complaint.

                                   9                  Plaintiff may not add claims or parties without obtaining prior leave of the Court.

                                  10           (3)    Plaintiff’s motion for a TRO, and for an Order to Show Cause Re: Preliminary

                                  11                  Injunction, is DENIED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 3, 2019

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
